         Case 7:17-cv-07307-NSR-PED Document 79 Filed 08/28/20 Page 1 of 2




                                                                                         ^
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 McGriff,

                                                                              ORDER
                                         Plaintiff,

                   against                                           17Civ.7307(NSR)(PED)

 Keyser, et al.,




                                         Defendants.


PAUL E. DAVISON, U.S.M.J.:


       Familiarity with the record of this proceeding is assumed.


       By Memorandum and Order dated May 15,2018,Judge Roman denied without prejudice

plaintiff pro se 's request for appointment of pro bono counsel, [Dkt. 13,] At that time, Judge


Roman observed that the case was in its infancy, that defendants had not yet responded to the


pleadings, and that there was no basis to infer that plaintiff had a sufficient chance of success.


       Subsequent to that Order, defendants moved to dismiss plaintiffs first amended


complaint. Judge Roman denied that motion, in part, in an Opinion and Order dated November


13, 2019. [Dkt. 57.] Notably, Judge Roman determined that plaintiff had stated Due Process

claims against defendants Kcyser and Polizzi, Judge Roman thereafEer referred this case to the


undersigned for prctrial supervision. [Dkt. 72.]

                                      i 'hi •

       Plaintiff has now submitted a renewed motion for appointment of counsel. [Dkt. 77.] In


his motion, plaintiff asserts that "the complex litigation and multiple avenues of necessary


investigation, combined with confusing constitutional points make this matter overwhelming"


for him. Plaintiff has attached to his motion documentation demonstrating his efforts to obtain
         Case 7:17-cv-07307-NSR-PED Document 79 Filed 08/28/20 Page 2 of 2




counsel without the Court's assistance.


        On the basis of plaintiff s renewed motion, the Court is persuaded that pro bono legal

assistance, if available, is warranted at this time. Notably, plaintiffs Due Process claims have


survived a motion to dismiss, suggesting that these claims are "likely to be ofsubstance[.]"


Hodge v. Police Officers, 802 F.2d 58, 60-61 (2d Cir. 1986)(outlining standards to appointment

of pro bono counsel),


        Accordingly, plaintiffs renewed application for the Court to request pro bono counsel is


GRANTED. The Court directs the Clerk of Court to attempt to locate pro bono counsel to


appear on plaintiffs behalf. The Court has established a Pro Bono Fund to encourage greater


attorney representation of pro se litigants, so pro bono counsel may apply to the Court for


reimbursement of certain out-of-pocket expenses incurred in furtherance of plaintiff s case. See


http://www.nysd.circ2.dcn/docs/prose/pro_bono_fund_order.pdf. However, plaintiff is again

advised that there are no funds to retain counsel in civil cases and that the Court relies on


volunteers. Due to the scarcity of volunteer attorneys, a lengthy period of time may pass before


counsel volunteers to represent plaintiff. If an attorney volunteers, the attorney will contact


plaintiff directly.

Dated: August 28, 2020
       White Plains, New York
                                                    —SdORDERE-B,




                                                            E.Davison,LLS.MJ



        !The Court notes that the underlying determination that plaintiff was guilty of certain
prison disciplinary rules was partially annulled by the Appellate Division, Third Department,
pursuant to a proceeding pursuant to Article 78 of the N.Y.C.P.L.R. See Matter ofMcGriffv.
Venetozzi, 146 A.D.3d 1269 (3d Dept. 2017),
